DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 109-119 in the reply filed on August 30, 2021 is acknowledged.
Claims 120-132 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.

Drawings
The drawings are objected to because of the following informalities:  
The drawing Figures contain reference numerals that are underlined and lack any associated lead line.  37 CFR 1.84(q) states that “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  Since the underlined reference numerals in the Figures do not appear to be indicating a surface or cross-section, it is suggested that lead lines be added to each of these reference numerals.  Please note that 37 CFR 1.84(r) states that lead lines with arrows can be used to designate the entire section towards which it points.  Particular attention is invited to the following reference numerals:
Reference numerals 01, 03, 100, 200, 300, 400, 900 in Figure 1
Reference numerals 01, 03, 100, 300, 400, 500, 600, 900 in Figure 2a
Reference numerals 01, 03, 100, 300, 400, 500, 600, 900 in Figure 2b
Reference numerals 03, 700 in Figure 3
Reference numerals 03, 700 in Figure 4a
Reference numerals 03, 300, 700, 800 in Figure 4b
Reference numerals 300, 700, 800 in Figure 5
Reference numerals 200, 500 in Figure 6
Reference numerals 200, 500, 600, 700 in Figure 7
Reference numerals 100, 200, 300, 400, 900 in Figure 8a
Reference numerals 100, 300, 400, 500, 600, 700, 900 in Figure 8b
Reference numerals 100, 200, 300, 400, 900 in Figure 8c
Reference numerals 100, 200, 300, 400, 500, 600, 700, 900 in Figure 8d
Reference numerals 100, 300, 400, 500, 600, 700, 900 in Figure 8e
Reference numerals 100, 200, 300, 400, 900 in Figure 8f
Reference numerals 100, 200, 300, 400, 500, 600, 700, 900 in Figure 8g
Reference numerals 100, 200, 300, 400, 500, 600, 700, 900 in Figure 8h
Reference numerals 100, 200, 300, 400, 500, 600, 700, 900 in Figure 8i
Reference numerals 100, 200, 300, 400, 500, 600, 700, 900 in Figure 8j
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
	Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites the limitation "the first type" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 110 and 117, note a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 110 recites the broad recitation “no more than 25°”, and the claim also recites no more than 20° which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note claim 117 also has a similar problem with 
With respect to claim 112, the term “the second type” in line 5 has no proper antecedent basis. 
With respect to claim 113, the term “the second type” in lines 2-3 has no proper antecedent basis.
Regarding claim 119, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 109-111, 115, 118, 119 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hicks (US 1,698,544).
With respect to claim 109, Hicks teach a sheet-fed printing unit (Fig. 1) wherein the sheet-fed printing unit is formed as a simultaneous sheet printing unit and has a first cylinder 18 of the first type formed as a collecting cylinder and a second cylinder 20 of the first type formed as a collecting cylinder, which have direct contact with one another and/or are arranged to interact directly with one another and each of which have an axis of rotation, and wherein an axial plane is a plane containing both the axis of rotation of the first cylinder of the first type as well as the axis of rotation of the second cylinder of the first type, and wherein a reference plane is a plane containing at least one axis of rotation of such a cylinder of the first type and having a horizontal surface normal, and wherein these two cylinders of the first type are arranged, at least during a processing operation, such that the intersection angle between the axial plane on the one hand and the reference plane on the other hand is no more than 0.5° (see Figure 1), and wherein at least one inking unit 42, 44, 46, 48 is arranged per forme cylinder, which inking unit has at least one respective ink reservoir, and wherein at least one reservoir sectional plane is established for each ink reservoir, the sectional plane intersecting the ink reservoir as well as containing the axis of rotation of the particular forme cylinder which interacts with and/or is capable of interacting with the particular inking unit which contains the ink reservoir, characterized in that an intersection angle between the reference plane on the one hand and at least one such reservoir sectional plane of the respective ink reservoir on the 
With respect to claim 110, note the unit of Hicks shows the intersection angle that amounts to no more than 25° as shown in Figure 1.
With respect to claim 111, note Hicks teaches a printing unit as recited including providing a unit length to the printing unit (since the image printed will be sized according to the size of the plate cylinders) and the collecting cylinders correspond to double the unit length while the forme cylinders correspond to the unit length.   
With respect to claim 115, Hicks teach a sheet-fed printing machine comprising at least one sheet fed printing unit according to claim 1.  See Figure 1.
With respect to claims 118-119, Hicks teach the sheet-fed printing machine has at least one transfer unit 10, 12, 100, 98, 62, 64 which has at least one sheet transfer element, the at least one transfer unit having a frame (i.e., a structural frame to support the device) and being formed as a sheet processing unit as broadly recited.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 114 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 1,698,544).
With respect to claim 114, note Hicks teaches a sheet fed printing unit including four forme cylinders but is silent with respect to whether these forme cylinders are planographic or letterset forme cylinders in particular.  However, the provision of planographic or letterset forme cylinders as the plate cylinders in a printing press is well known in the art.  Thus, there is 
With respect to claim 116, note Hickes teaches a sheet fed printing machine as recited with the possible exception of the machine including a second sheet-fed printing unit.  However, provision of a plurality of a known structure is an obvious mechanical expedient.  Thus, there is no unobviousness in the provision of a second sheet-fed printing unit to allow for printing of additional images and/or colors on the sheets as desired.  

Allowable Subject Matter
Claims 112-113 and 117 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 112-113, the prior art of record fails to teach or fairly suggest a sheet-fed printing unit having all of the structure as recited, in combination with and particularly including, having precisely two cylinders of a second type formed as sheet transfer cylinder, each of which have direct contact with and/or are arranged to interact directly with one of the two cylinders of the first type.  
With respect to claim 117, the prior art of record fails to teach or fairly suggest a sheet-fed printing machine having all of the structure as recited, in combination with and particularly including, having first and second sheet fed printing units arranged as specifically recited such .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schaede (US 10,131,136 B2) teach a sheet-fed printing unit with similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 10, 2021